            Case 3:20-cv-01638-PAD Document 1 Filed 11/13/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


                NOVUS, INC.,
              PARFOIS PR, LLC,
                                                  CIVIL NO.
                    Plaintiff,
                                                  NOTICE OF REMOVAL;
                       v.                         DECLARATORY JUDGMENT; UNJUST
                                                  ENRICHMENT; RESOLUTION OF
         DDR DEL SOL LLC. S.E.;                   CONTRACT
        DDR ESCORIAL, LLC. S.E.;
         DDR ISABELA, LLC. S.E.;
          DDR CAYEY, LLC. S.E.;
        DDR RIO HONDO, LLC. S.E.;
        DDR DEL NORTE, LLC. S.E.;
       DDR PALMA REAL, LLC. S.E.,

                  Defendants.



                                   NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441 & 1446, DDR del Sol

LLC. S.E., DDR Escorial LLC. S.E., DDR Isabela LLC. S.E., DDR Cayey LLC. S.E., DDR Río

Hondo LLC. S.E., DDR Del Norte LLC. S.E. and DDR Palma Real, LLC. S.E. (hereinafter referred

as “Defendants” or “DDR”) hereby remove to this Honorable United States District Court the local

court action described below.

       1.      On October 20, 2020, DDR received a Complaint, dated October 16, 2020, filed by

Novus Inc. and Parfois PR, LLC, (hereinafter referred as “Plaintiffs” or “Novus”) before the Court

of First Instance, San Juan Part, and assigned case number SJ2020CV05613 (the “Commonwealth

Court Action”).
            Case 3:20-cv-01638-PAD Document 1 Filed 11/13/20 Page 2 of 7




                                 STANDARD FOR REMOVAL

       2.      Defendants file this Notice of Removal pursuant to 28 U.S.C. § 1441, providing

that “any action brought in the state court of which the district courts of the United States have

original jurisdiction, may be removed,” and pursuant to 28 U.S.C. § 1446(b), providing that notice

of removal “shall be filed within thirty days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading.”

       3.      Defendants are filing this Notice of Removal within thirty (30) days of receipt of a

copy of the Complaint served. Accordingly, removal of this action is timely under 28 U.S.C. §

1441 & 1446(c).

       4.      The Commonwealth Court Action is a civil action over which this Court has

original jurisdiction under the provisions of 28 U.S.C. § 1332 because Plaintiffs are organized

pursuant to the laws of the Commonwealth of Puerto and all of the defendants are considered to

be citizens of a state other than Puerto Rico, to wit:

               a. According to the Complaint, Section II, paragraph 3, Plaintiff Novus Inc. is a

       corporation organized under the laws of the Commonwealth of Puerto Rico, and its

       principal place of business is in Guaynabo, Puerto Rico. Plaintiff is therefore a citizen of

       the Commonwealth of Puerto Rico under 28 U.S.C. § 1332(c).

               b. According to the Complaint, co-plaintiff Parfois PR, LLC is a company

       organized under the laws of the Commonwealth of Puerto Rico, and its principal place of

       business is in Guaynabo, Puerto Rico. Plaintiff is therefore a citizen of the Commonwealth

       of Puerto Rico under 28 U.S.C. § 1332(c).

               c. DDR Del Sol LLC, S.E. is a limited liability company organized and existing

       under the laws of the State of Ohio, with principal place of business in Ohio. Defendant’s



                                                  2
   Case 3:20-cv-01638-PAD Document 1 Filed 11/13/20 Page 3 of 7




DDR del Sol, LLC, S.E. sole member is RVT PR Mezz Borrower 1 LLC, whose sole

member is RVT PR Mezz Borrower 2 LLC, whose sole member is RVT PR Mezz

Borrower 3 LLC, whose sole member is DDR PR Ventures III LLC, whose sole member

is RVI Holdco LLC, that is owned by Retail Value Inc. a corporation registered under the

laws of Ohio and its principal place of business is in Ohio. Defendant’s DDR Del Sol LLC,

S.E., is therefore a citizen of the state of Ohio under 28 U.S.C. § 1332(c) and has diverse

citizenship with the plaintiff.

        d. DDR Escorial LLC, S.E. is a limited liability company organized and existing

under the laws of the State of Ohio, with principal place of business in Ohio. Defendant’s

DDR Escorial, LLC, S.E. sole member is RVT PR Mezz Borrower 1 LLC, whose sole

member is RVT PR Mezz Borrower 2 LLC, whose sole member is RVT PR Mezz

Borrower 3 LLC, whose sole member is DDR PR Ventures III LLC, whose sole member

is RVI Holdco LLC, that is owned by Retail Value Inc. a corporation registered under the

laws of Ohio and its principal place of business is in Ohio. Defendant’s DDR Escorial

LLC, S.E., is therefore a citizen of the state of Ohio under 28 U.S.C. § 1332(c) and has

diverse citizenship with the plaintiff.

        e. DDR Isabela LLC, S.E. is a limited liability company organized and existing

under the laws of the State of Ohio, with principal place of business in Ohio. Defendant’s

DDR Isabela, LLC, S.E. sole member is RVT PR Mezz Borrower 1 LLC, whose sole

member is RVT PR Mezz Borrower 2 LLC, whose sole member is RVT PR Mezz

Borrower 3 LLC, whose sole member is DDR PR Ventures III LLC, whose sole member

is RVI Holdco LLC, that is owned by Retail Value Inc. a corporation registered under the

laws of Ohio and its principal place of business is in Ohio. Defendant’s DDR Isabela LLC,



                                          3
   Case 3:20-cv-01638-PAD Document 1 Filed 11/13/20 Page 4 of 7




S.E., is therefore a citizen of the state of Ohio under 28 U.S.C. § 1332(c) and has diverse

citizenship with the plaintiff.

        f. DDR Cayey LLC, S.E. is a limited liability company organized and existing

under the laws of the State of Ohio, with principal place of business in Ohio. Defendant’s

DDR Cayey, LLC, S.E. sole member is RVT PR Mezz Borrower 1 LLC, whose sole

member is RVT PR Mezz Borrower 2 LLC, whose sole member is RVT PR Mezz

Borrower 3 LLC, whose sole member is DDR PR Ventures III LLC, whose sole member

is RVI Holdco LLC, that is owned by Retail Value Inc. a corporation registered under the

laws of Ohio and its principal place of business is in Ohio. Defendant’s DDR Cayey LLC,

S.E., is therefore a citizen of the state of Ohio under 28 U.S.C. § 1332(c) and has diverse

citizenship with the plaintiff.

        g. DDR Rio Hondo LLC, S.E. is a limited liability company organized and existing

under the laws of the State of Ohio, with principal place of business in Ohio. Defendant’s

DDR Rio Hondo, LLC, S.E. sole member is RVT PR Mezz Borrower 1 LLC, whose sole

member is RVT PR Mezz Borrower 2 LLC, whose sole member is RVT PR Mezz

Borrower 3 LLC, whose sole member is DDR PR Ventures III LLC, whose sole member

is RVI Holdco LLC, that is owned by Retail Value Inc. a corporation registered under the

laws of Ohio and its principal place of business is in Ohio. Defendant’s DDR Rio Hondo

LLC, S.E., is therefore a citizen of the state of Ohio under 28 U.S.C. § 1332(c) and has

diverse citizenship with the plaintiff.

        h. DDR Del Norte LLC, S.E. is a limited liability company organized and existing

under the laws of the State of Ohio, with principal place of business in Ohio. Defendant’s

DDR Norte, LLC, S.E. sole member is RVT PR Mezz Borrower 1 LLC, whose sole



                                          4
             Case 3:20-cv-01638-PAD Document 1 Filed 11/13/20 Page 5 of 7




       member is RVT PR Mezz Borrower 2 LLC, whose sole member is RVT PR Mezz

       Borrower 3 LLC, whose sole member is DDR PR Ventures III LLC, whose sole member

       is RVI Holdco LLC, that is owned by Retail Value Inc. a corporation registered under the

       laws of Ohio and its principal place of business is in Ohio. Defendant’s DDR Del Norte

       LLC, S.E., is therefore a citizen of the state of Ohio under 28 U.S.C. § 1332(c) and has

       diverse citizenship with the plaintiff.

                i. DDR Palma Real LLC, S.E. is a limited liability company organized and existing

       under the laws of the State of Ohio, with principal place of business in Ohio. Defendant’s

       DDR Palma Real, LLC, S.E. sole member is RVT PR Mezz Borrower 1 LLC, whose sole

       member is RVT PR Mezz Borrower 2 LLC, whose sole member is RVT PR Mezz

       Borrower 3 LLC, whose sole member is DDR PR Ventures III LLC, whose sole member

       is RVI Holdco LLC, that is owned by Retail Value Inc. a corporation registered under the

       laws of Ohio and its principal place of business is in Ohio. Defendant’s DDR Palma Real

       LLC, S.E., is therefore a citizen of the state of Ohio under 28 U.S.C. § 1332(c) and has

       diverse citizenship with the plaintiff.

                 COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       5.       Venue is proper in this Court, as this is the Court for the district in which the

Commonwealth Court Action was pending. 28 U.S.C. § 1441(a).

       6.       This is a matter over which this Honorable Court would have original jurisdiction

pursuant to 28 U.S.C. §1332(a), the diversity jurisdiction statute, because the parties are diverse;

and the matter in controversy involves a request for declaratory judgment allowing the early

termination of eleven (11) lease agreements that in rent alone far exceeds the $75,000 statutory

threshold.



                                                 5
              Case 3:20-cv-01638-PAD Document 1 Filed 11/13/20 Page 6 of 7




         7.      Pursuant to 28 U.S.C. § 1446, this Notice is accompanied by a category sheet and

copies of all pleadings, summons, motions, and orders that DDR was able to obtain through the

electronic docket system of the Puerto Rico Courts (SUMAC) in the Commonwealth Court Action.

Pursuant to Local Rule 5(g) all documents not in the English language which are presented or filed

as exhibits must be accompanied by a certified translation into English. We are including and

submitting all documents filed at State Court together with their respective certified translation.

These documents are described as follow: Complaint (Exhibit 1), filed Summons to DDR Rio

Hondo LLC, S.E. (Exhibit 2), filed Summons to DDR Palma Real LLC, S.E. (Exhibit 3), filed

Summons to DDR Isabela LLC, S.E. (Exhibit 4), filed Summons to DDR Escorial LLC, S.E.

(Exhibit 5), filed Summons to DDR Del Sol LLC, S.E. (Exhibit 6), filed Summons to DDR Cayey

LLC, S.E. (Exhibit 7), filed Summons to DDR Del Norte LLC, S.E. (Exhibit 8), Motion in

Compliance with Order (Exhibit 9), Motion to Court File with served Summonses (Exhibit 10),

Notification of Order for October 19, 2020 (Exhibit 11) and Notification of Order for October 21,

2020 (Exhibit 12).

         8.      Upon filing of this Notice, Defendants will give written notice thereof to Plaintiff’s

counsel and will file an informative motion together with a copy of this Notice with the Clerk of

the Superior Court of the Commonwealth of Puerto Rico using the electronic filing system of said

Court.

         WHEREFORE, Defendants DDR del Sol LLC. S.E., DDR Escorial LLC. S.E., DDR

Isabela LLC. S.E., DDR Cayey LLC. S.E., DDR Río Hondo LLC. S.E., DDR Del Norte LLC. S.E.

and DDR Palma Real, LLC. S.E. hereby remove the above-captioned action to the United States

District Court for the District of Puerto Rico, and respectfully request that this court assume




                                                   6
          Case 3:20-cv-01638-PAD Document 1 Filed 11/13/20 Page 7 of 7




jurisdiction over the action to the exclusion of any further proceedings in the Commonwealth court

until and unless this Court rules otherwise.

       CERTIFICATE: I hereby certify that on this date, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification to the attorneys of

record. An electronic copy of these documents will be emailed to counsel for the plaintiff.

       RESPECTFULLY SUBMITTED.

       Dated: November 13, 2020                     S/Yasthel I. Gonzalez
                                                    Yasthel I. Gonzalez, Esq. (223709)
                                                    ygonzalez@estrellallc.com

                                                    ESTRELLA, LLC
                                                    P.O. Box 9023596
                                                    San Juan, Puerto Rico 00902-3596
                                                    Telephone: (787) 977-5050
                                                    Facsimile: (787) 977-5090

                                                    Counsel for Defendants




                                                7
